hLOBRANO, Judge,
concurring.
The best evidence of defendant’s waiver of his right to counsel is the fact that he gave the statement, in the presence of his father, with the knowledge that he had an attorney who had already contacted the police. There is absolutely no evidence of coercion or duress by the police, and defendant does not claim any. Knowing full well that his attorney did not want him to make a statement, defendant did so anyway. Under those circumstances, I agree that he waived his right to have counsel present.